Citation Nr: 1436089	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-45 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to March 10, 1966.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Appellant had a period of service from May 11, 1964 to March 10, 1966, the character of discharge of which is the matter on appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 administrative decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Board reopened the claim of entitlement to eligibility for VA benefits and remanded the case to the RO for additional development.  At that time, based upon the available information, the period of service in question was from May 11, 1964, to June 14, 1965.  Subsequent information from the United States Army now indicates the period of service is from May 11, 1964 to March 1966, and that new information is now reflected in the issue as set forth on the first page of this REMAND.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Board directed the RO to contact the U.S. Army Board for Correction of Military Records (BCMR) after the Appellant indicated he had filed for an upgraded discharge.  The Board directed the RO to request copies of any BCMR decision on the Appellant's application for an upgraded discharge and all documents considered in that decision.  In addition, the remand directed that the RO contact the United States Army Human Resources Command (HRC) to provide information and documents concerning the Appellant's eligibility for complete separation, to include dates of enlistment, terms of enlistment and re-enlistment, dates, types, and terms of any extensions of service, and dates of time lost and reason.

In August 2012, the RO learned from HRC that any records they had were now in possession of the BCMR.  The RO requested records from the BCMR and received an April 2011 letter from BCMR that they made an administrative denial of the Appellant's request for an upgrade.  VA also has received copies of two letters, dated in December 2011 and September 2012, from BCMR to the Appellant denying his application on administrative grounds as well.  The BCMR has not submitted copies of the records it received from HRC or records that the Appellant submitted to BCMR in his request.  It is unclear to the Board whether BCMR would have sent all personnel records back to HRC, or retained copies and sent the originals back to HRC.  

Either way, the file still does not contain copies of the HRC records or the BCMR records.  VA will make as many requests as necessary to obtain relevant Federal agency records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(2).  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  The Board has determined another attempt should be made to obtain these records as directed in the prior remand.  

In addition, information was received from the United States Army that upon receiving an other than honorable conditions discharge, a DD Form 258A was issued.  A copy of the DD Form 258A is not in the file and the RO should obtain this record.  

Finally, the BCMR administratively denied the Appellant's request for an upgrade because he did not include the DD 214 for the period ending March 10, 1966.  The BCMR stated, however, it would reconsider his request should he submit the missing document.  The file only contains the DD 214 for May 11, 1964 to May 11, 1965 period and not the second DD 214.  The Appellant does not have a copy either but believes it may have been sent to the Federal Corrections Institution in Ashland, Kentucky, where he served his sentence for the felony that lead to his discharge.  He has requested that VA contact the Federal Corrections Institution in Ashland, Kentucky for this document.  As VA has a duty to assist in obtaining records from another Federal agency, 38 C.F.R. § 3.159 (c) (2), the RO should request the Federal Corrections Institution for any records it has in its possession regarding the Appellant's service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Board for Correction of Military Records (BCMR) and request copies of all documents on the Appellant's application for an upgraded discharge for his service from May 11, 1964, to March 10, 1966.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Appellant notified in accordance with 38 C.F.R. § 3.159.

2.  Contact the U.S. Army Human Resources Command and request that they provide information on the character of the Appellant's active service, to include his eligibility for complete separation, dates of enlistment, terms of enlistment and re-enlistment, dates, types, and terms of any extensions of service, and dates of time lost and reason.  Include a copy of the March 28, 2007, response to VA from NPRC in any correspondence sent to the U.S. Army Human Resources Command. 

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Appellant notified in accordance with 38 C.F.R. § 3.159.

3.  Request from the proper Federal Custodian of Army records, the National Personnel Records Center, the Appellant's service department, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department copies of any DD Form 258A and related documents.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Appellant notified in accordance with 38 C.F.R. § 3.159.

4.  Request from the Federal Corrections Institution in Ashland Kentucky for all copies of any DD 214 and any other records in their possession concerning the Appellant's service in the United States Army.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Appellant notified in accordance with 38 C.F.R. § 3.159.

5.  Thereafter, readjudicate the Appellant's claim of entitlement to eligibility for VA benefits based on the character of discharge for his service from May 11, 1964, to June 14, 1965. If the benefits sought on appeal remains denied, furnish the Appellant and his representative a supplemental statement of the case and a reasonable time to respond, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



